DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/02/2020 was previously acknowledged.
Claim 29 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2020.
After reconsideration of the requirement of election of species set forth in the Office Action dated 08/17/2020 and in an effort to further prosecution, the requirement of election of species ONLY was previously withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 was considered by the examiner.
The following references were crossed out on the information disclosure statement filed 10/30/2020 because they already appear on the information disclosure statement dated 05/28/2019 and have been considered: US-20180331301-A1 and KR-20150077220-A.
Response to Amendment
The amendment dated 01/11/2021 has been entered.
Claims 21–32 are pending and claim 29 is withdrawn from consideration.

Response to Arguments
Applicant’s arguments on page 13 of the reply dated 01/11/2021 with respect to the objection to the abstract as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argue on page 123 that the abstract is amended to remove the listing of Formula (II) and therefore, the objection has been rendered moot.
Examiner's response -- Respectfully, it is the Examiner's position that the inclusion of at least Formula (II) in the abstract would aid in the description of the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Applicant’s arguments on pages 13–18 of the reply dated 01/11/2021 with respect to the rejection of claims 21–28 and 30–32 under 35 U.S.C. 103 as being unpatentable over BEAK YOUNG MI et al. KR-20150077220-A ("Mi"), see machine translation referred to herein as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on pages 15–16 of the reply that one of ordinary skill in the art would not motivated to bond R3 to R10 to form a five-membered aliphatic ring, considering the large number of resulting candidates by bonding R3 to R10.
Examiner's response -- As discussed in greater detail in the rejection set forth in the previous Office Action and below, the motivation to modify the compound C-15 to bond R3 and R10 is provided by the teachings of Mi that R1 to R10 may be bonded to adjacent groups to form a condensed ring (page 3, fifth paragraph).  Regarding the number of resulting candidates by bonding R1 to R10, it is noted that, in the cited compound C-15 
    PNG
    media_image1.png
    296
    356
    media_image1.png
    Greyscale
 (page 13, middle), it appears that the only one(s) of R1 to R9 of the general formula of Mi 
    PNG
    media_image2.png
    314
    339
    media_image2.png
    Greyscale
 that could be bonded to form a condensed ring are R3 with R10 and R7- with R6, because R1 to R5 and R8 to R9 are each hydrogen and there do not appear to be available adjacent groups to R1 to R5 and R8 to R9 with which to bond to form a condensed ring.  Further, the only available adjacent group that R3 may be bonded to in order to form a condensed ring appears to be R10.  Therefore, this would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143.I.(E).
Applicant's argument -- Applicant argues on pages 16–17 of the reply that the claimed invention achieves unexpected results and cites the first paragraph on page 35 of the specification.
Examiner's response -- A showing of unexpected results must be based on evidence, not argument or speculation and arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP 2145.  It is respectfully submitted that the first 
Applicant's argument -- Applicant argues on page 16–17 of the reply that the data in the specification demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues the device shows improved efficiency and color purity (see specification paragraph 35).
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
In the specification, Comparative Example 1 and Examples 8–14 are each an organic light-emitting device comprising the layer structure: anode (ITO) / hole injection layer (HAT(CN)6
    PNG
    media_image3.png
    190
    187
    media_image3.png
    Greyscale
) / hole transport layer (
    PNG
    media_image4.png
    194
    376
    media_image4.png
    Greyscale
) / light emitting layer comprising a guest material of compound RD 
    PNG
    media_image5.png
    225
    291
    media_image5.png
    Greyscale
 and a host compound at a 
    PNG
    media_image6.png
    159
    231
    media_image6.png
    Greyscale
) / electron injection layer (a blend of LiF and 
    PNG
    media_image7.png
    159
    231
    media_image7.png
    Greyscale
) / cathode (Al).  Comparative Example 1 and Examples 8–14 comprise as the host compound CBP 
    PNG
    media_image8.png
    159
    402
    media_image8.png
    Greyscale
, and the fused cyclic compounds (D-3), (D-4), (D-1), (D-5), (D-6), (D-9), (D-8), respectively.
First, direct comparison has not been made between the claimed subject matter and the closest prior art.  The Comparative Example 1 shows the host compound as CBP.  However, Mi teaches the compound C-15 
    PNG
    media_image9.png
    251
    343
    media_image9.png
    Greyscale
, which differs from the claimed compounds by only wherein R3 of Formula 1 of Mi is not bonded to an adjacent group to form a condensed ring with the benzene ring of the dibenzofuran moiety.  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required. See MPEP 716.02(e).  Based on the evidence presented in the specification, it is unclear what the differences in efficiency and color purity would between a compound that differs from the claimed compound by only wherein R3 of Formula 1 of Mi is not bonded to an adjacent group to form a condensed ring with the benzene ring of the dibenzofuran moiety.
Second, the evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support.  The devices in Examples 8–14 comprise as the dopant RD.  Currently, the claims encompass any dopant compound.  As discussed in greater 
For at least the reasons above, the evidence in the specification is insufficient to demonstrate unexpected results over the cited reference BEAK YOUNG MI et al. KR-20150077220-A ("Mi").
Applicant's argument -- Applicant argues on page 18 of the reply that claims 22–18 and 30–32 ultimately depend from claim 21 and are patentable over the cited reference for at least the same reasons as discussed previously with respect to claim 21 as well as the additional limitations recited therein.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it does not appear to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  It is the Examiner's position that at least Formula (II) should be shown in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21–28 and 30–32 are rejected under 35 U.S.C. 103 as being unpatentable over BEAK YOUNG MI et al. KR-20150077220-A ("Mi"), see machine translation referred to herein
Regarding claims 21–28 and 30–32, Mi teaches an organic electroluminescent device comprising a light emitting layer, wherein the light emitting layer comprises a phosphorescent material and, as a host, compound represented by Formula 1 (page 4, second and third paragraph) 
    PNG
    media_image10.png
    314
    339
    media_image10.png
    Greyscale
 (page 2, bottom).  Mi teaches specific examples of the compound of Formula 1 including compound C-15 
    PNG
    media_image11.png
    275
    377
    media_image11.png
    Greyscale
 (page 13, middle).  Mi teaches that when the compound represented by Formula 1 of the present invention is used as a phosphorescent host material, it is possible to produce an organic electroluminescent device having excellent light emitting performance, low driving voltage, high efficiency, and long life time as compared with conventional host materials, and a full color display panel in which the lifetime is greatly improved can also be manufactured (page 4, fourth paragraph).
Mi does not specifically disclose a compound as above wherein R3 of Formula 1 of Mi is bonded to an adjacent group to form a condensed ring with the benzene ring of the dibenzofuran moiety.  However, Mi teaches that R1 to R10
Therefore, given the general formula and teachings of Mi, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute R3 such that is bonded to an adjacent group to form a condensed ring with the benzene ring of the dibenzofuran moiety, because Mi teaches the variable may suitably be selected as such.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host in the light emitting layer of the device of Mi and possess the benefits taught by Mi.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select specifically R3 to form a condensed ring with the benzene ring of the dibenzofuran moiety, because it would have been choosing from a limited number of adjacent groups with which R3 may bond, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the light emitting layer of the device of Mi and possessing the benefits taught by Mi.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1 having the benefits taught by Mi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claims 21, 25–28, and 30–32, Mi teaches the organic electroluminescent device, as discussed above, comprising the light emitting layer, wherein the light emitting layer comprises 
    PNG
    media_image12.png
    275
    377
    media_image12.png
    Greyscale
.
The modified compound of Mi is a fused cyclic compound have a structure of claimed Formula (II) wherein:
	W is O;
	X1 is C–R1a, X2 is C–R2a, X3 is C–R3a, X4 is C–R4a, X5 is C–R5a, X6 is C–R6a, X7 is C–R7a;
	R1a, R2a, R3a, R4a, R5a, R6a, and R7a are each hydrogen;
	R1 and R2 are each hydrogen;
 	L is a single bond;
	Ar1 is a substituted C3 heteroaryl group, and Ar2 is not required to be present; and 
	the heteroaryl has nitrogen.
Per claim 22, the modified compound of Mi is a fused cyclic compound have a structure of claimed Formula (II), as discussed above, wherein:
	Ar1 is 
    PNG
    media_image13.png
    115
    153
    media_image13.png
    Greyscale
, and Ar2 is not required to be present; 
	R1a, R2a, R3a, R4a, R5a, R6a, and R7a are each hydrogen;
	X is not required to be present, Y are each nitrogen;	
	n and m are not required to be present, p is 2, and q and t are not required to be present;
	R3 is not required to be present; and
3 is a phenyl group.
Per claim 23, the modified compound of Mi is a fused cyclic compound have a structure of claimed Formula (II), as discussed above, wherein Ar1 is a triazine group, which is an electron withdrawing group.
Per claim 24, the modified compound of Mi corresponds to compound (D-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LEE SE JIN et al., KR-20140034710-A 
PARHAM; Amir Hossain et al., US-20180331301-A1
RYU; Dong-Kyu et al., US-20150060788-A1
MOON, Doo-Hyeon et al., US-20190312212-A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786